Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The instant claims recites in an narrow and detailed manner of using an cloak for target data using first-user specific cloaking sequence and recloaking the data for storing in persistent memory. Specifically, the claims recites “ during a first time period in which a server provides a first mapping between user- specific cloaking sequence elements and hidden sequence elements, cloaking the target data using (i) a first set of one or more user-specific cloaking sequences and (ii) the first mapping; storing the cloaked target data in a persistent memory; during a second time period, occurring after the first time period, in which the server provides a different, second mapping between the user-specific cloaking sequence elements and the hidden sequence elements, re-cloaking the cloaked target data using (i) the first set of user-specific cloaking sequences and (ii) the second mapping”.
  
The closest prior art found is Finding optimal least-significant-bit substitution in image hiding by dynamic programming strategy to Chang, which discloses the image being substituted using an algorithm see Fig. 2 & § 3. The proposed method. However, Chang does not disclose “ during a first time period in which a server provides a first mapping between user- specific cloaking sequence elements and hidden sequence elements, cloaking the target data using (i) a first set of one or more user-specific cloaking sequences and (ii) the first mapping; storing the cloaked target data in a persistent memory; during a second time period, occurring after the first time period, in which the server provides a different, second mapping between the user-specific cloaking sequence elements and the hidden sequence elements, re-cloaking the cloaked target data using (i) the first set of user-specific cloaking sequences and (ii) the second mapping”.

The next closest prior art found is Privacy-Preserving Public Auditing
for Secure Cloud Storage to Wang which disclose the privacy-preserving cloud storage using mapping and hash see § 3.4 Privacy-Preserving Public Auditing Scheme. However, Wang does not disclose “ during a first time period in which a server provides a first mapping between user- specific cloaking sequence elements and hidden sequence elements, cloaking the target data using (i) a first set of one or more user-specific cloaking sequences and (ii) the first mapping; storing the cloaked target data in a persistent memory; during a second time period, occurring after the first time period, in which the server provides a different, second mapping between the user-specific cloaking sequence elements and the hidden sequence elements, re-cloaking the cloaked target data using (i) the first set of user-specific cloaking sequences and (ii) the second mapping”.


The next closest prior art found is Information Security in Big Data:
Privacy and Data Mining to Xu which disclose the privacy-preserving for sensitive information and  see § 1) Privacy-Preserving Association Rule Mining. However, Xu does not disclose “ during a first time period in which a server provides a first mapping between user- specific cloaking sequence elements and hidden sequence elements, cloaking the target data using (i) a first set of one or more user-specific cloaking sequences and (ii) the first mapping; storing the cloaked target data in a persistent memory; during a second time period, occurring after the first time period, in which the server provides a different, second mapping between the user-specific cloaking sequence elements and the hidden sequence elements, re-cloaking the cloaked target data using (i) the first set of user-specific cloaking sequences and (ii) the second mapping”.


The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov